Citation Nr: 0724181	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-05 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease with patellar tendon pain syndrome of the right knee, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from February 1973 to December 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.  

The veteran's appeal has previously been before the Board on 
two occasions.  In November 2004, the Board directed the RO 
to obtain medical records regarding the veteran's planned 
total right knee replacement surgery and to obtain a VA 
orthopedic examination.  The veteran underwent this VA 
examination in March 2005.  In August 2006, the Board 
remanded the veteran's appeal to again attempt to obtain 
records associated with a planned August 2005 knee 
replacement and to provide for an additional VA examination 
if the veteran had undergone the knee replacement surgery.  
The veteran responded in a September 2006 letter that he had 
not had the surgery because he could not afford to be out of 
work for 3 to 4 months.  As the veteran has been provided the 
VA examination directed by the Board's remand and all 
available evidence appears to be of record, the Board finds 
that the directives contained in the Board remands have been 
completed and the appeal is ready for adjudication upon the 
merits.

The Board notes that the veteran submitted a letter in May 
2005 contending that the physician who examined him in March 
2005 was biased against him and his disability, noting that 
the physician found that there was nothing wrong with the 
veteran.  After review of the March 2005 examination report, 
the Board notes that the examiner did find that the veteran 
had a disability and the report comports to the other 
examination reports of record.  Therefore, the Board does not 
find a basis on which to conclude that the March 2005 
examination was inadequate or that the examiner's report 
shows bias against the veteran and his claim.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran degenerative arthritis of the right knee is 
manifested by painful motion; the medical evidence does not 
indicate that flexion of the right knee is limited to 60 
degrees or less or that extension of the right knee is 
limited by more than 10 degrees.

3.  The medical evidence of record does not indicate that the 
veteran has ankylosis or recurrent subluxation or lateral 
instability of the right knee.


CONCLUSION OF LAW

Criteria for a rating higher than 10 percent for degenerative 
joint disease with patellar tendon pain syndrome of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5256-5263 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in July 2002, November 2003, January 2005 
and September 2006, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
January 2005 and September 2006 letters also generally 
advised the veteran to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The September 2006 letter provided 
additional notice of the five elements of a service-
connection claim as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided adequate notice until 
after the September 2002 rating decision on appeal. 

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board is cognizant of 
recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial.  In this 
case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  

The Appeals Management Center (AMC) cured the timing defect 
by providing complete VCAA notice together with re-
adjudication of the claim, as demonstrated by the April 2007 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006).  See also 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  The 
veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  In September 2006, the veteran indicated 
that he had no other information or evidence to provide.  
Thus, the presumption of prejudicial error is rebutted.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran contends that his right knee disability is more 
severe than contemplated by a 10 percent rating.  The veteran 
reported difficulties standing for long periods of time and 
noted that his job requires him to stand for eight to ten 
hours a day.  He had given up playing golf and is unable to 
complete yard work.  In his November 2002 notice of 
disagreement, the veteran noted that in order to keep his 
current job he needed to get a total knee replacement.  In 
his substantive appeal (VA Form 9), the veteran noted that 
lateral instability of the right knee prohibited him from 
squatting, lifting and turning.  He stated that due to these 
limitations he was denied employment at the U.S. Postal 
Service.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In the case of a knee 
disability, however, arthritis and instability of the knee 
may be rated separately.  See VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997).

Diagnostic Code 5010 is considered when a veteran has 
traumatic arthritis and this diagnostic code directs the use 
of rating criteria found at Diagnostic Code 5003.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Specifically, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by the limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

For limitation of motion, the schedule of ratings provides 
compensation dependent upon the severity of the limitation of 
flexion and/or extension under Diagnostic Codes 5260 and 
5261, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260-61.  Diagnostic Code 5260 allows for assignment of a 
noncompensable evaluation when there is evidence of flexion 
limited to 60 degrees and assignment of a 10 percent rating 
when there is evidence of flexion limited to 45 degrees.  
Higher ratings are assigned for more limited flexion.  
Diagnostic Code 5261 provides for assignment of a 
noncompensable rating for extension limited to 5 degrees, 
assignment of a 10 percent rating assigned for extension 
limited to 10 degrees, and assignment of a 20 percent rating 
for extension limited to 15 degrees.  Higher ratings are 
assigned for more limited extension.  

Diagnostic Code 5257 provides compensation for disability due 
to subluxation or instability of the knee.  Slight recurrent 
subluxation or lateral instability is rated as 10 percent 
disabling.  Moderate subluxation or lateral instability is 
rated as 20 percent disabling and severe subluxation or 
lateral instability is rated as 30 percent disabling.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Additional diagnostic codes provide rating criteria for knee 
disabilities involving ankylosis, removal or dislocation of 
the semilunar cartilage, impairment of the tibia and fibula, 
and genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5259, 5262, and 5263.  Further, Diagnostic Code 
5055, also located in 38 C.F.R. § 4.71a, provides rating 
criteria for a knee disability after knee replacement.

The claims file includes private treatment records dated 
April 1995 and April 2002.  The April 1995 record indicates 
that the veteran had essentially full range of motion of the 
right knee with no effusion but had mild tenderness medially 
and mild patellofemoral crepitation.  The medical doctor 
found that the veteran had some post-traumatic degenerative 
changes.  The doctor noted that the veteran was seriously 
considering taking a second job helping sort mail.  The 
doctor did not recommend, however, that the veteran take a 
job that required that amount of physical activity.  In the 
April 2002 treatment record, the doctor notes that the 
veteran's job required him to stand for up to 8 hours.  The 
doctor recommended that he change employment or seriously 
consider total knee arthroplasty.

The veteran underwent a VA examination in September 2002.  
The veteran reported pain, stiffness, weakness, fatigue, lack 
of endurance, locking and instability to the knee.  The 
veteran reported treating the disability with non-steroidal 
anti-inflammatory drugs and Vicodin.  The veteran used a 
brace and a cane.  If he stood for more than four hours or 
did certain other activities, the veteran would experience 
severe pain lasting for four hours.  The veteran reported 
having three surgeries of the right knee since service.

The veteran was unable to squat because of pain.  The veteran 
had range motion of 0 to 105 degrees.  The examiner noted 
that there was no additional limitations noted with 
repetition of movement during the physical exam that was 
related to pain, fatigue, incoordination, weakness or lack of 
endurance.  The examiner diagnosed patellar tendon pain 
syndrome and degenerative joint disease of the knee.

The veteran underwent an additional VA examination in March 
2003.  The veteran complained that his knee gave way causing 
him to fall if he was not careful when standing up long 
beyond one hour, walking beyond one-half mile or if he mows.  
The examiner noted that the veteran had lack of endurance.  
The examiner reported that the veteran had to quit his job 
because his job required too much standing up and walking.  

The examiner found that there were no episodes of dislocation 
nor recurrent subluxation.  The veteran had active and 
passive range of motion of 10 to 105 degrees.  The examiner 
found that there was no pain upon motion, but popping.  He 
noted that the veteran had discomfort at the end of flexion.  
There was some guarding of movement at the end of flexion.

The veteran underwent a final VA examination in March 2005.  
The veteran complained of pain walking up stairs and noted 
that his knee gave way.  He also noted stiffness and 
swelling.  The examiner noted that no weakness or falls were 
noticed.  The veteran noted mild flare-ups of joint disease 
for hours a day.  The flare-ups limited the veteran's walking 
and running.  There was no swelling, redness or deformities, 
and no tenderness to pressure.  The veteran had flexion to 
120 degrees due to pain and extension to zero degrees.  The 
examiner noted that the veteran hade no instability to valgus 
or varus stress.

In April 2005, another medical doctor made an addendum to the 
March 2005 VA examination regarding a private physician's 
assessment that a total right knee replacement was indicated.  
He opined that the knee disability was certainly indicative 
of severe knee joint pathology and that a total knee 
replacement was certainly a reasonable treatment option.

The veteran has not asserted and the medical evidence does 
not indicate that the veteran has ankylosis, had removal or 
dislocation of the semilunar cartilage, impairment of the 
tibia and fibula or genu recurvatum.  Further, although the 
veteran was scheduled for a right knee replacement, the 
veteran has not undergone this procedure.  Therefore, the 
diagnostic codes which provide rating criteria for these 
disabilities are not for application in this case.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5258, 5259, 
5262, and 5263.

Further, although the veteran has asserted that he has 
instability of the knee, the medical evidence of record 
indicates that there is no instability of the knee.  Due to 
the examiner's medical expertise, the Board finds that the 
examiner's finding that there is no instability to be of 
greater probative value then the veteran's contentions 
regarding instability of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Therefore, the only sign of the disability to be rated is 
limitation of motion due to degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.  
The veteran was noted to have motion of 10 to 105 degrees in 
the March 2003 VA examination, which would warrant a 10 
percent rating based on limited extension under Diagnostic 
Code 5261.  There is no evidence that the veteran's range of 
motion is worse than that contemplated by the 10 percent 
rating under Diagnostic Code 5261, even when considering the 
factors described in 38 C.F.R. §§ 4.40 and 4.45.

As interpreted by the Court, 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court in DeLuca v. Brown, 8 Vet. App. 
202 (1995), held that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
§ 4.59, which requires consideration of painful motion with 
any form of arthritis, the veteran's reports of pain have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.  There is no evidence 
that the veteran's pain limits motion to a degree that would 
warrant a 20 percent rating.  Therefore, the veteran's claim 
for an increased rating for his right knee disability is 
denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The Board notes that the veteran has reported to have severe 
right knee joint pathology and is unable to complete some 
movement, such as squatting.  Further, the Board does not 
doubt that limitation caused by constant knee pain has an 
adverse impact on employability; loss of industrial capacity, 
however, is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  The 
Board notes that 38 C.F.R. § 4.1 specifically states, 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  

The claims file includes medical evidence that the veteran 
has been advised against working in jobs that require 
substantial lifting or standing for significant periods of 
time.  Further, it appears that the veteran left one job 
because of its physical requirements.  The veteran's 
September 2006 letter, however, indicates that he is working.  
The Board finds that although the veteran has been cautioned 
against certain types of jobs, there is no indication that 
his disability involves exceptional or unusual factors.  
There is no evidence that the veteran has been hospitalized 
due to his right knee disability.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The Board finds that the 10 percent rating assigned to the 
veteran's right knee disability adequately reflect the 
clinically established impairments experienced by the 
veteran.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the claim for a rating in excess of 10 percent for 
degenerative joint disease with patellar tendon pain syndrome 
of the right knee must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A rating higher than 10 percent for degenerative joint 
disease with patellar tendon pain syndrome of the right knee 
is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


